               Case 2:19-cv-01105-JCC Document 46 Filed 06/29/20 Page 1 of 8



 1                                                                  The Honorable John C. Coughenour

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   DISCOVERY PARK COMMUNITY                                No. 2:19-cv-1105-JCC
     ALLIANCE, et al.,
 9                                                           CITY OF SEATTLE’S AND SEATTLE
                                    Petitioners,             SCHOOL DISTRICT NO. 1’S MOTION
10                                                           TO DISMISS OR SET A DEADLINE
                    vs.                                      FOR THE PROPER SERVICE OF THE
11                                                           U.S. ARMY
     CITY OF SEATTLE, et al.,
12                                                           NOTE ON MOTION CALENDAR:
                                    Respondents.             Friday, July 24, 2020
13
                          I.    INTRODUCTION AND RELIEF REQUESTED
14
            Although Petitioners—three months after being ordered to—filed an amended petition
15
     naming the Army as a Respondent, they failed to properly and timely serve the Army, which still
16
     has not appeared. Respondents City of Seattle and Seattle School District No. 1 (known as
17
     Seattle Public Schools or “SPS”) respectfully ask this Court to dismiss this case for failure to join
18
     a necessary party or set a deadline by which Petitioners must properly serve the Army.
19
                                               II.     FACTS
20
            This action involves the Fort Lawton Army Reserve Center (“Fort Lawton”), which is
21
     owned by the Army and located in Seattle. See Dkt. # 32 at p. 2 (Amended Petition). The Army
22
     is attempting to dispose of Fort Lawton under a process dictated by federal statutes and
23
     regulations. See id. at pp. 4–10.


      MOTION TO DISMISS OR SET A DEADLINE FOR THE PROPER                                Peter S. Holmes
                                                                                        Seattle City Attorney
      SERVICE OF THE U.S. ARMY - 1                                                      701 Fifth Ave., Suite 2050
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                Seattle, WA 98104-7095
                                                                                        (206) 684-8200
                   Case 2:19-cv-01105-JCC Document 46 Filed 06/29/20 Page 2 of 8



 1              In June 2019, as part of the Fort Lawton disposal process, the Seattle City Council

 2   passed: (1) a resolution approving a redevelopment plan to submit to the Army, part of which

 3   applies for surplus federal property; (2) an ordinance authorizing an agreement with SPS through

 4   which SPS would seek 5–6 acres of that land from the Army for athletic fields to be used jointly

 5   by SPS and the City; and (3) an ordinance rezoning a portion of the property. See id. at p. 3.

 6              To challenge those three City actions, Petitioners sued the City a year ago. Dkt. # 1-2.

 7   Petitioners claim the City, Army, or SPS committed seven errors: five violations of federal

 8   regulations; one violation of City law; and one violation of state law. Dkt. # 32 at pp. 10–20

 9   (Amended Petition). Petitioners pursue four alternative causes of action: under the Washington

10   Land Use Petition Act; for a statutory writ; for a constitutional writ; or under the Washington

11   Uniform Declaratory Judgments Act. Id. at pp. 21–22.

12              On November 14, 2019, the Court ordered Petitioners to “serve an amended petition

13   naming the Army as a respondent to this action.” Dkt. # 25 at p. 2.1

14              Petitioners filed an Amended Petition naming the Army three months later, on February

15   10, 2020. Dkt. # 32. Petitioners certified service of the Amended Petition on the Chief of the

16   U.S. Army Litigation Division, but not on the United States Attorney for the Western District of

17   Washington or the Attorney General of the United States. Id. at p. 25.

18              Since then, Petitioners have filed no proof of serving the Amended Petition on the United

19   States Attorney for the Western District of Washington or the Attorney General of the United

20   States.

21              The Army has not appeared.

22

23   1
         The Court also ordered the joinder of SPS, Dkt. # 25 at p. 5. SPS appeared on February 13, 2020. Dkt. # 33-1.



         MOTION TO DISMISS OR SET A DEADLINE FOR THE PROPER                                            Peter S. Holmes
                                                                                                       Seattle City Attorney
         SERVICE OF THE U.S. ARMY - 2                                                                  701 Fifth Ave., Suite 2050
         DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                            Seattle, WA 98104-7095
                                                                                                       (206) 684-8200
                 Case 2:19-cv-01105-JCC Document 46 Filed 06/29/20 Page 3 of 8



 1                                     III.        ISSUES PRESENTED

 2          1.       Did Petitioners fail to properly and timely serve the Army?

 3          2.       Because of Petitioners’ failure, must this Court dismiss the Army without

 4   prejudice or set a deadline for Petitioners to properly serve the Army?

 5          3.       If this Court dismisses the Army, should this Court also dismiss this case under

 6   state law or Fed. R. Civ. P. 19(b)?

 7                                            IV.     EVIDENCE

 8          The City relies on the papers on file with this Court.

 9                                            V.      ARGUMENT

            A.       Petitioners failed to properly and timely serve the Army.
10
            Petitioners did not properly serve the Army when filing their Amended Complaint in
11
     February. They had to serve not only the Army’s representative, but also the United States
12
     Attorney for the Western District of Washington and the Attorney General of the United States.
13
     Fed. R. Civ. P. 4(i)(2). Petitioners did not serve the United States Attorney or Attorney General
14
     when filing their Amended Complaint.
15
            Petitioners failed to timely correct service. A plaintiff must serve a complaint within
16
     ninety days of filing it. Fed. R. Civ. P. 4(m). Accord Fed. R. Civ. P. 4(c) (“The plaintiff is
17
     responsible for having the summons and complaint served within the time allowed by
18
     Rule 4(m)”). Because Petitioners filed their Amended Petition on February 10, the ninety-day
19
     period ran in May.
20
            B.       This Court must dismiss the Army without prejudice or set a deadline for
21                   Petitioners to properly serve the Army.
22          If a plaintiff fails to timely and properly serve a defendant, the court “must dismiss the

23   action without prejudice against that defendant or order that service be made within a specified


      MOTION TO DISMISS OR SET A DEADLINE FOR THE PROPER                                 Peter S. Holmes
                                                                                         Seattle City Attorney
      SERVICE OF THE U.S. ARMY - 3                                                       701 Fifth Ave., Suite 2050
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                 Seattle, WA 98104-7095
                                                                                         (206) 684-8200
               Case 2:19-cv-01105-JCC Document 46 Filed 06/29/20 Page 4 of 8



 1   time.” Fed. R. Civ. P. 4(m). The court must extend the time “if the plaintiff shows good cause for

 2   the failure.” Id.

 3           If Petitioners demonstrate good cause for failing to timely and properly serve the Army,

 4   this court should set a deadline for Petitioners to perfect service.

 5           If Petitioners do not demonstrate good cause, this Court should either set that deadline or

 6   dismiss the Army without prejudice.

 7           C.      If this Court dismisses the Army, this Court should also dismiss this case
                     under LUPA or Fed. R. Civ. P. 19(b).
 8
             If this Court dismisses the Army without prejudice, this Court should dismiss the case for
 9
     Petitioners’ failure to join a necessary party. Petitioners brought this case under Washington’s
10
     Land Use Petition Act (“LUPA”), Wash. Rev. Code Ch. 36.70C. As this Court found when
11
     ordering the Army’s joinder, “LUPA requires that the Army be joined because the Army owns
12
     Fort Lawton, see Wash. Rev. Code § 36.70C.040(2), .050.” Dkt. # 25 at p. 2. Without the
13
     property owner joined as a party, a court lacks jurisdiction over a LUPA petition. See Wash. Rev.
14
     Code § 36.70C.040(2).
15
             Even if this case were to proceed on one of Petitioner’s alternative causes of action, this
16
     Court should dismiss the case if the Army is dismissed. The Court must consider whether the
17
     action should be dismissed “in equity and good conscience” in light of four factors:
18
             (1) the extent to which a judgment rendered in the person’s absence might
19           prejudice that person or the existing parties;

20           (2) the extent to which any prejudice could be lessened or avoided by:

                     (A) protective provisions in the judgment;
21
                     (B) shaping the relief; or
22
                     (C) other measures;
23



      MOTION TO DISMISS OR SET A DEADLINE FOR THE PROPER                                 Peter S. Holmes
                                                                                         Seattle City Attorney
      SERVICE OF THE U.S. ARMY - 4                                                       701 Fifth Ave., Suite 2050
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                 Seattle, WA 98104-7095
                                                                                         (206) 684-8200
               Case 2:19-cv-01105-JCC Document 46 Filed 06/29/20 Page 5 of 8



 1          (3) whether a judgment rendered in the person’s absence would be adequate; and

 2          (4) whether the plaintiff would have an adequate remedy if the action were
            dismissed for nonjoinder.
 3
     Fed. R. Civ. P. 19(b). The factors favor dismissal of this case if this Court dismisses the Army.
 4
            First, a judgment rendered in the Army’s absence would prejudice the Army, City, and
 5
     SPS. Besides its ownership interest in Fort Lawton, the Army has an interest in the proper
 6
     administration of the process for disposing surplus Army property—a process run by the Army
 7
     for its own property. See, e.g., 32 C.F.R. § 176.5 (each military department may determine what
 8
     property is surplus); 32 C.F.R. § 176.20 (responsibilities of military departments in the process).
 9
     That process is governed by Department of Defense (“DoD”) regulations Petitioners allege the
10
     City and SPS violated and the Army misapplied. See Dkt. # 32 at pp. 10–20 (Amended Petition).
11
     The Army’s interests could be hampered by rulings interpreting those regulations. And without
12
     the Army present to defend its own interests, the City and SPS are left to argue on the Army’s
13
     behalf, likely unaware of arguments and interests the Army would raise.
14
            Second, the prejudice to the Army, City, and SPS could not be lessened or avoided by
15
     such measures as protective provisions in the judgment or shaping the relief. The City and SPS
16
     can think of no such measures.
17
            Third, a judgment rendered in the Army’s absence would be inadequate. Absent the
18
     Army, this Court cannot accord complete relief. If not a party, the Army would not be bound by
19
     a ruling for Petitioners and could continue to apply the DoD regulations contrary to this Court’s
20
     ruling. For example, Petitioners allege any redevelopment plan is time barred and DoD “must
21
     proceed to disposing of [Fort Lawton] through the alternative statutory means available to it.”
22
     Dkt. # 32 at p. 11 (Amended Petition). If this Court agrees, but if the Army is not a party, the
23



      MOTION TO DISMISS OR SET A DEADLINE FOR THE PROPER                                Peter S. Holmes
                                                                                        Seattle City Attorney
      SERVICE OF THE U.S. ARMY - 5                                                      701 Fifth Ave., Suite 2050
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                Seattle, WA 98104-7095
                                                                                        (206) 684-8200
                Case 2:19-cv-01105-JCC Document 46 Filed 06/29/20 Page 6 of 8



 1   Army could lawfully continue to apply the DoD regulations rather than alternative statutory

 2   means.

 3            Finally, Petitioners would have an adequate remedy if this Court dismissed this case. The

 4   gravamen of Petitioners’ case are allegations the Army, City, and SPS have failed to adhere to

 5   DoD regulations in the Army’s on-going Fort Lawton closure process. Those claims will be ripe

 6   for review under the federal Administrative Procedures Act (“APA”), 5 U.S.C. §§ 701, et seq.,

 7   once the Army takes final action on Fort Lawton. “As a general matter, two conditions must be

 8   satisfied for agency action to be ‘final’ [within the meaning of the APA]: First, the action must

 9   mark the ‘consummation’ of the agency’s decisionmaking process—it must not be of a merely

10   tentative or interlocutory nature. And second, the action must be one by which ‘rights or

11   obligations have been determined,’ or from which ‘legal consequences will flow.” Bennett v.

12   Spear, 520 U.S. 154, 177–78 (1997) (citations omitted). A base closure becomes final when the

13   DoD issues a record of decision obligating itself to transfer the property. Role Models America,

14   Inc. v. White, 317 F.3d 327, 331–32 (D.C. Cir. 2003). The record contains no allegation that the

15   Army has issued a record of decision for Fort Lawton.

16            Equity would also favor dismissal of this case, which has dragged on for more than a year

17   yet still not assembled the necessary parties. Petitioners are not engaged. They retained and

18   jettisoned two sets of counsel, see Dkt. #s 14 and 37 (orders granting motions to withdraw), took

19   three months to comply with this Court’s order to file and serve an amended petition naming the

20   Army and SPS, compare Dkt. # 25 (Order) with Dkt. # 32 (Amended Petition), and then

21   apparently did not follow up with the Army when it failed to appear for four months. Petitioner

22   Elizabeth Campbell cannot claim ignorance of the requirement to timely and properly serve a

23   federal agency—she was the subject of a motion to dismiss on that basis in this Court. See Notice



      MOTION TO DISMISS OR SET A DEADLINE FOR THE PROPER                               Peter S. Holmes
                                                                                       Seattle City Attorney
      SERVICE OF THE U.S. ARMY - 6                                                     701 Fifth Ave., Suite 2050
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105               Seattle, WA 98104-7095
                                                                                       (206) 684-8200
                 Case 2:19-cv-01105-JCC Document 46 Filed 06/29/20 Page 7 of 8



 1   of Mot. and Mot. to Dismiss for Lack of Subject Matter Jurisdiction, Lack of Personal

 2   Jurisdiction, and Insufficient Service of Process, Dkt. # 10 at pp. 4–5, Campbell v. Jilik,

 3   No. C09-1305 JCC (W.D. Wash. April 1, 2010).2 As this case now enters its second year, Ms.

 4   Campbell has stated her intent to add two more federal agencies, the local archdiocese, and a

 5   tribal foundation as Respondents, portending further delay. See Dkt. # 44 at pp. 2–3 (Joint Status

 6   Report). This Court may dismiss this case in good conscience. See Fed. R. Civ. P. 19(b).

 7                                               VI.      CONCLUSION

 8             Because Petitioners failed to properly and timely serve the Army, the City and SPS

 9   respectfully ask this Court to dismiss this case for failure to join a necessary party or set a

10   deadline by which Petitioners must properly serve the Army.

11             DATED June 29, 2020.

12       PETER S. HOLMES                                         MCCULLOUGH HILL LEARY, PS
         Seattle City Attorney
13
         By:     /s/ Patrick Downs, WSBA # 25276                 By:     /s/ G. Richard Hill, WSBA #8806
14               /s/ Roger D. Wynne, WSBA #23399                         /s/ Katie J. Kendall, WSBA #48164
         Assistant City Attorneys                                McCullough Hill Leary, PS
15       Seattle City Attorney’s Office                          701 Fifth Avenue, Suite 6600
         701 Fifth Avenue, Suite 2050                            Seattle, WA 98104
16       Seattle, WA 98104-7095                                  Ph: (206) 812-3388
         Ph: (206) 684-8200                                      Email: rich@mhseattle.com
17       Email: patrick.downs@seattle.gov                                kkendall@mhseattle.com
                 roger.wynne@seattle.gov                         Attorneys for Respondent Seattle Public
18       Attorneys for Respondent City of Seattle                Schools

19

20

21

22   2
      That motion is also available at 2010 WL 3497065. Because this Court dismissed that case for lack of subject
     matter jurisdiction, it declined to address improper service as a ground for dismissal. Campbell v. Jilik, No. C09-
23   1305 JCC, 2010 WL 2605239 at *1 (W.D. Wash. June 25, 2010).



         MOTION TO DISMISS OR SET A DEADLINE FOR THE PROPER                                             Peter S. Holmes
                                                                                                        Seattle City Attorney
         SERVICE OF THE U.S. ARMY - 7                                                                   701 Fifth Ave., Suite 2050
         DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                             Seattle, WA 98104-7095
                                                                                                        (206) 684-8200
               Case 2:19-cv-01105-JCC Document 46 Filed 06/29/20 Page 8 of 8



 1                                    CERTIFICATE OF SERVICE

 2          I certify that on this day I electronically filed this document and the Proposed Order
     Granting Motion to Dismiss [or to Set a Deadline for Serving the U.S. Army] with the Clerk of
 3   the Court using the CM/ECF system, which will send notification of such filing to:

 4          Elizabeth A. Campbell
            3826 24th Ave. W.
 5          Seattle, WA 98199
            Email: neighborhoodwarrior@gmail.com
 6          Pro Se

 7          G. Richard Hill, WSBA #8806
            Katie J. Kendall, WSBA #48164
 8          McCullough Hill Leary, PS
            701 Fifth Avenue, Suite 6600
 9          Seattle, WA 98104
            Email: rich@mhseattle.com
10          kkendall@mhseattle.com
            Attorneys for Respondent Seattle Public Schools
11
            I also certify that on this day I sent a copy of this document via e-mail to the same
12   individuals.

13          Dated June 29, 2020, at Seattle, Washington.

14                                         /s/ Alicia Reise_________________
                                           ALICIA REISE, Legal Assistant
15

16

17

18

19

20

21

22

23



      MOTION TO DISMISS OR SET A DEADLINE FOR THE PROPER                                Peter S. Holmes
                                                                                        Seattle City Attorney
      SERVICE OF THE U.S. ARMY - 8                                                      701 Fifth Ave., Suite 2050
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                Seattle, WA 98104-7095
                                                                                        (206) 684-8200
